UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-2742 Name of Registrant: Putnam Equity Income Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Equity Income Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 09/30/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam Equity Income Fund Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP9 002824100 04/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alpern Mgmt For For For 1.2 Elect Roxanne Austin Mgmt For For For 1.3 Elect William Daley Mgmt For For For 1.4 Elect W. James Farrell Mgmt For For For 1.5 Elect H. Laurance Fuller Mgmt For For For 1.6 Elect William Osborn Mgmt For For For 1.7 Elect David Owen Mgmt For For For 1.8 Elect W. Ann Reynolds Mgmt For For For 1.9 Elect Roy Roberts Mgmt For For For 1.10 Elect Samuel Scott III Mgmt For For For 1.11 Elect William Smithburg Mgmt For For For 1.12 Elect Glenn Tilton Mgmt For For For 1.13 Elect Miles White Mgmt For For For 2 APPROVAL OF THE ABBOTT Mgmt For Against Against LABORATORIES 2009 INCENTIVE STOCK PROGRAM 3 2009 Employee Stock Purchase Mgmt For For For Plan 4 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITORS 5 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ANIMAL TESTING 6 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For HEALTH CARE PRINCIPLES 7 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP9 H0023R105 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Atieh Mgmt For Against Against 2 Elect Mary Cirillo Mgmt For Against Against 3 Elect Bruce Crockett Mgmt For Against Against 4 Elect Thomas Neff Mgmt For Against Against 5 Annual Report Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Consolidated Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Ratification of Board Acts Mgmt For For For 10 Amendments to Articles Mgmt For For For 11 Appointment of Auditor Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Appointment of Special Auditor Mgmt For For For 14 Reduction in Par Value Mgmt For For For Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP9 G0070K103 07/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL G. ATIEH TO TERM EXPIRING IN 2009. 2 ELECTION OF DIRECTOR: MARY Mgmt For Against Against A. CIRILLO TO TERM EXPIRING IN 2009. 3 ELECTION OF DIRECTOR: Mgmt For Against Against BRUCE L. CROCKETT TO TERM EXPIRING IN 2009. 4 ELECTION OF DIRECTOR: Mgmt For Against Against THOMAS J. NEFF TO TERM EXPIRING IN 2009. 5 ELECTION OF DIRECTOR: GARY Mgmt For Against Against M. STUART TO TERM EXPIRING IN 2009. 6 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT M. HERNANDEZ TO TERM EXPIRING IN 2010. 7 ELECTION OF DIRECTOR: PETER Mgmt For Against Against MENIKOFF TO TERM EXPIRING IN 2010. 8 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT RIPP TO TERM EXPIRING IN 2010. 9 ELECTION OF DIRECTOR: Mgmt For Against Against DERMOT F. SMURFIT TO TERM EXPIRING IN 2010. 10 ELECTION OF DIRECTOR: EVAN Mgmt For Against Against G. GREENBERG TO TERM EXPIRING IN 2011 11 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against A. KROL TO TERM EXPIRING IN 2011. 12 ELECTION OF DIRECTOR: LEO F. Mgmt For Against Against MULLIN TO TERM EXPIRING IN 2011. 13 ELECTION OF DIRECTOR: Mgmt For Against Against OLIVIER STEIMER TO TERM EXPIRING IN 2011. 14 De-Registration from the Cayman Mgmt For For For Islands 15 Requirement of the Preparation of a Mgmt For For For Special Purpose Unconsolidated Balance Sheet 16 Amendment to Par Value Mgmt For For For 17 Registration of the Company in Mgmt For For For Zurich, Switzerland 18 APPROVAL OF THE NAME OF Mgmt For For For THE COMPANY 19 APPROVAL OF THE CHANGE OF Mgmt For For For THE PURPOSE OF THE COMPANY 20 APPROVAL OF THE Mgmt For For For REARRANGEMENT OF THE COMPANY'S EXISTING SHARE CAPITAL 21 APPROVAL OF THE COMPANY'S Mgmt For For For ARTICLES OF ASSOCIATION 22 CONFIRMATION OF SWISS LAW Mgmt For For For AS THE AUTHORITATIVE LEGISLATION GOVERNING THE COMPANY 23 Approval of Zurich, Switzerland as Mgmt For For For the Company's Principal Place of Business 24 Appointment of Special Auditor Mgmt For For For 25 Amendment to the 2004 Long-Term Mgmt For Against Against Incentive Plan 26 Ratification of Auditor Mgmt For For For 27 Approval of Dividend in the Form of Mgmt For For For a Par Value Reduction Alliant Energy Corporation Ticker Security ID: Meeting Date Meeting Status LNT CUSIP9 018802108 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ann K. Newhall Mgmt For Withhold Against 1.2 Elect Dean Oestreich Mgmt For Withhold Against 1.3 Elect Carol Sanders Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Allied World Assurance Company Holdings, Ltd Ticker Security ID: Meeting Date Meeting Status AWH CUSIP9 G0219G203 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Scott Carmilani Mgmt For For For 1.2 Elect James Duffy Mgmt For For For 1.3 Elect Bart Friedman Mgmt For For For 2 Allied World Assurance Company Mgmt For For For (Europe) Limited 3 Allied World Assurance Company Mgmt For For For (Reinsurance) Limited 4 Permit Company to Own Treasury Mgmt For For For Shares 5 Increase Share Ownership Limit for Mgmt For For For Founding Shareholders to 24.5% 6 Give Board Discretion Regarding Mgmt For For For Transfers 7 Ability to Hold Board Meetings In Mgmt For For For the U.S. 8 Appointment of Auditor Mgmt For For For Allstate Corp. Ticker Security ID: Meeting Date Meeting Status ALL CUSIP9 020002101 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Robert Beyer Mgmt For For For 3 Elect W. James Farrell Mgmt For For For 4 Elect Jack Greenberg Mgmt For For For 5 Elect Ronald LeMay Mgmt For For For 6 Elect H. John Riley, Jr. Mgmt For For For 7 Elect Joshua Smith Mgmt For For For 8 Elect Judith Sprieser Mgmt For For For 9 Elect Mary Taylor Mgmt For For For 10 Elect Thomas Wilson Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Annual Executive Incentive Plan Mgmt For For For 13 2009 Equity Incentive Plan Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 16 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report AmerisourceBergen Corporation Ticker Security ID: Meeting Date Meeting Status ABC CUSIP9 03073E105 02/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. GOZON 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. LONG 3 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 4 Ratification of Auditor Mgmt For For For 5 Amendment to the 2002 Mgmt For For For Management Stock Incentive Plan 6 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against REDEEM COMPANY'S POISON PILL. Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect François de Carbonnel Mgmt For Against Against 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Frank Herringer Mgmt For For For 8 Elect Gilbert Omenn Mgmt For For For 9 Elect Judith Pelham Mgmt For For For 10 Elect J. Paul Reason Mgmt For For For 11 Elect Leonard Schaeffer Mgmt For For For 12 Elect Kevin Sharer Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2009 Equity Incentive Plan Mgmt For For For 15 Elimination of Supermajority Mgmt For For For Requirement 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation Annaly Capital Management, Inc. Ticker Security ID: Meeting Date Meeting Status NLY CUSIP9 035710409 05/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Wellington Denahan-Norris Mgmt For For For 1.2 Elect Michael Haylon Mgmt For For For 1.3 Elect Donnell Segalas Mgmt For For For 2 Ratification of Auditor Mgmt For For For Apollo Investment Corp Ticker Security ID: Meeting Date Meeting Status AINV CUSIP9 03761U106 08/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Claudine Malone Mgmt For Withhold Against 1.2 Elect Frank Puleo Mgmt For Withhold Against 1.3 Elect Carl Spielvogel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Approval to Sell Shares Below Net Mgmt For Against Against Asset Value Applied Materials, Inc. Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Aart de Geus Mgmt For For For 1.2 Elect Stephen Forrest Mgmt For For For 1.3 Elect Philip Gerdine Mgmt For For For 1.4 Elect Thomas Iannotti Mgmt For For For 1.5 Elect Alexander Karsner Mgmt For For For 1.6 Elect Charles Liu Mgmt For For For 1.7 Elect Gerhard Parker Mgmt For For For 1.8 Elect Dennis Powell Mgmt For For For 1.9 Elect Willem Roelandts Mgmt For For For 1.10 Elect James Rogers Mgmt For For For 1.11 Elect Michael Splinter Mgmt For For For 2 Elimination of Supermajority Mgmt For For For Requirement 3 Ratification of Auditor Mgmt For For For Arch Capital Group Ltd. Ticker Security ID: Meeting Date Meeting Status ACGL CUSIP9 G0450A105 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Constantine Iordanou Mgmt For For For 1.2 Elect James Meenaghan Mgmt For For For 1.3 Elect John Pasquesi Mgmt For For For 1.4 Elect William Beveridge Mgmt For For For 1.5 Elect Dennis Brand Mgmt For For For 1.6 Elect Knud Christensen Mgmt For For For 1.7 Elect Graham Collis Mgmt For For For 1.8 Elect William Cooney Mgmt For For For 1.9 Elect Elizabeth Fullerton-Rome Mgmt For For For 1.10 Elect Rutger Funnekotter Mgmt For For For 1.11 Elect Marc Grandisson Mgmt For For For 1.12 Elect Michael Greene Mgmt For For For 1.13 Elect John Hele Mgmt For For For 1.14 Elect David Hipkin Mgmt For For For 1.15 Elect W. Preston Hutchings Mgmt For For For 1.16 Elect Constantine Iordanou Mgmt For For For 1.17 Elect Wolbert Kamphuijs Mgmt For For For 1.18 Elect Michael Kier Mgmt For For For 1.19 Elect Mark Lyons Mgmt For For For 1.20 Elect Michael Murphy Mgmt For For For 1.21 Elect Martin Nilsen Mgmt For For For 1.22 Elect Nicholas Papadopoulo Mgmt For For For 1.23 Elect Michael Quinn Mgmt For For For 1.24 Elect Maamoun Rajeh Mgmt For For For 1.25 Elect Paul Robotham Mgmt For For For 1.26 Elect Soren Scheuer Mgmt For For For 1.27 Elect Budhi Singh Mgmt For For For 1.28 Elect Helmut Sohler Mgmt For For For 1.29 Elect Robert Van Gieson Mgmt For For For 1.30 Elect Angus Watson Mgmt For For For 1.31 Elect James Weatherstone Mgmt For For For 2 Ratification of Auditor Mgmt For For For Assurant, Inc. Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP9 04621X108 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Charles Koch Mgmt For For For 1.2 Elect H. Carroll Mackin Mgmt For For For 1.3 Elect Robert Pollock Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Mgmt For For For Requirements AT&T Corp. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RANDALL L. STEPHENSON 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM F. ALDINGER III 3 ELECTION OF DIRECTOR: Mgmt For For For GILBERT F. AMELIO 4 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. BLANCHARD 6 ELECTION OF DIRECTOR: Mgmt For For For AUGUST A. BUSCH III 7 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For P. KELLY 9 ELECTION OF DIRECTOR: JON C. Mgmt For For For MADONNA 10 ELECTION OF DIRECTOR: LYNN Mgmt For For For M. MARTIN 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MCCOY 12 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 13 ELECTION OF DIRECTOR: JOYCE Mgmt For For For M. ROCHE 14 ELECTION OF DIRECTOR: LAURA Mgmt For For For D ANDREA TYSON 15 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA P. UPTON 16 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. 17 AMENDMENT TO INCREASE Mgmt For For For AUTHORIZED SHARES. 18 REPORT ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 19 SPECIAL STOCKHOLDER ShrHoldr Against Against For MEETINGS. 20 CUMULATIVE VOTING. ShrHoldr Against Against For 21 BYLAW REQUIRING ShrHoldr Against Against For INDEPENDENT CHAIRMAN. 22 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION. 23 PENSION CREDIT POLICY. ShrHoldr Against Against For Atmel Corporation Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken Der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 Amendment to the 2005 Stock Plan Mgmt For Against Against to Allow a One-Time Stock Option Exchange 9 Ratification of Auditor Mgmt For For For Avon Products, Inc. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP9 054303102 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect W. Don Cornwell Mgmt For For For 1.2 Elect Edward Fogarty Mgmt For For For 1.3 Elect V. Ann Hailey Mgmt For For For 1.4 Elect Fred Hassan Mgmt For For For 1.5 Elect Andrea Jung Mgmt For For For 1.6 Elect Maria Lagomasino Mgmt For For For 1.7 Elect Ann Moore Mgmt For For For 1.8 Elect Paul Pressler Mgmt For For For 1.9 Elect Gary Rodkin Mgmt For For For 1.10 Elect Paula Stern Mgmt For For For 1.11 Elect Lawrence Weinbach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Nanomaterial Report Axis Capital Holdings Limited Ticker Security ID: Meeting Date Meeting Status AXS CUSIP9 G0692U109 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Butt Mgmt For For For 1.2 Elect John Charman Mgmt For For For 1.3 Elect Charles Davis Mgmt For Withhold Against 1.4 Elect Andrew Large Mgmt For For For 2 Amendment to the 2007 Long-Term Mgmt For For For Equity Compensation Plan 3 Amendments to Bye-laws Mgmt For For For 4 Appointment of Auditor Mgmt For For For Ball Corporation Ticker Security ID: Meeting Date Meeting Status BLL CUSIP9 058498106 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alspaugh Mgmt For For For 1.2 Elect R. David Hoover Mgmt For For For 1.3 Elect Jan Nicholson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO DECLASSIFY THE ShrHoldr Against For Against BOARD OF DIRECTORS. Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 12/05/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Amendment to the 2003 Key Mgmt For For For Associate Stock Plan 3 Increase of Authorized Common Mgmt For For For Stock 4 Right to Adjourn Meeting Mgmt For For For Bank Of New York Mellon Corp. Ticker Security ID: Meeting Date Meeting Status BK CUSIP9 064058100 04/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ruth Bruch Mgmt For For For 1.2 Elect Nicholas Donofrio Mgmt For For For 1.3 Elect Gerald Hassell Mgmt For For For 1.4 Elect Edmund Kelly Mgmt For For For 1.5 Elect Robert Kelly Mgmt For For For 1.6 Elect Richard Kogan Mgmt For For For 1.7 Elect Michael Kowalski Mgmt For For For 1.8 Elect John Luke, Jr. Mgmt For For For 1.9 Elect Robert Mehrabian Mgmt For For For 1.10 Elect Mark Nordenberg Mgmt For For For 1.11 Elect Catherine Rein Mgmt For For For 1.12 Elect William Richardson Mgmt For For For 1.13 Elect Samuel Scott III Mgmt For For For 1.14 Elect John Surma Mgmt For For For 1.15 Elect Wesley von Schack Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For WITH RESPECT TO CUMULATIVE VOTING. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement BP PLC Ticker Security ID: Meeting Date Meeting Status BP CUSIP9 055622104 04/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO RECEIVE THE DIRECTORS' Mgmt For For For ANNUAL REPORT AND ACCOUNTS 2 TO APPROVE THE DIRECTORS' Mgmt For Against Against REMUNERATION REPORT 3.1 Elect Antony Burgmans Mgmt For For For 3.2 Elect Cynthia Carroll Mgmt For For For 3.3 Elect Sir William Castell Mgmt For For For 3.4 Elect Iain Conn Mgmt For For For 3.5 Elect George David Mgmt For For For 3.6 Elect Erroll Davis, Jr. Mgmt For For For 3.7 Elect Robert Dudley Mgmt For For For 3.8 Elect Douglas Flint Mgmt For For For 3.9 Elect Byron Grote Mgmt For For For 3.10 Elect Anthony Hayward Mgmt For For For 3.11 Elect Andrew Inglis Mgmt For For For 3.12 Elect DeAnne Julius Mgmt For For For 3.13 Elect Sir Tom McKillop Mgmt For For For 3.14 Elect Sir Ian Prosser Mgmt For For For 3.15 Elect Peter Sutherland Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 Authority to Repurchase Shares Mgmt For For For 6 TO GIVE LIMITED AUTHORITY TO Mgmt For For For ALLOT SHARES UP TO A SPECIFIED AMOUNT 7 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 8 Amendments to Articles Regarding Mgmt For Against Against General Meeting Notice Period Capital One Financial Corporation Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. FAIRBANK 2 ELECTION OF DIRECTOR: E.R. Mgmt For For For CAMPBELL 3 ELECTION OF DIRECTOR: Mgmt For For For BRADFORD H. WARNER 4 ELECTION OF DIRECTOR: Mgmt For For For STANLEY WESTREICH 5 Ratification of Auditor Mgmt For For For 6 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 7 ADVISORY APPROVAL OF Mgmt For For For CAPITAL ONE S NAMED EXECUTIVE OFFICER COMPENSATION. Cardinal Health, Inc. Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 06/23/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Option Exchange Program Mgmt For Against Against Cardinal Health, Inc. Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Colleen Arnold Mgmt For For For 1.2 Elect R. Kerry Clark Mgmt For For For 1.3 Elect Calvin Darden Mgmt For For For 1.4 Elect John Finn Mgmt For For For 1.5 Elect Philip Francis Mgmt For For For 1.6 Elect Gregory Kenny Mgmt For For For 1.7 Elect J. Michael Losh Mgmt For Withhold Against 1.8 Elect John McCoy Mgmt For For For 1.9 Elect Richard Notebaert Mgmt For For For 1.10 Elect Michael O'Halleran Mgmt For For For 1.11 Elect David Raisbeck Mgmt For For For 1.12 Elect Jean Spaulding Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Elimination of Cumulative Voting Mgmt For For For 5 Adoption of an Advance Notice Mgmt For For For Requirement 6 Amendment to the Articles of Mgmt For For For Incorporation Regarding Minimum Stated Capital 7 PROPOSAL TO APPROVE AN Mgmt For For For AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE PLAN. 8 PROPOSAL TO APPROVE AN Mgmt For For For AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. 9 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PERFORMANCE- BASED STOCK OPTIONS. Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Enrique Hernandez, Jr. Mgmt For For For 6 Elect Franklyn Jenifer Mgmt For For For 7 Elect Sam Nunn Mgmt For For For 8 Elect David O'Reilly Mgmt For For For 9 Elect Donald Rice Mgmt For For For 10 Elect Kevin Sharer Mgmt For For For 11 Elect Charles Shoemate Mgmt For For For 12 Elect Ronald Sugar Mgmt For For For 13 Elect Carl Ware Mgmt For For For 14 Elect John Watson Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Approval of Performance Goals for Mgmt For For For the Chevron Incentive Plan 17 Amendment to the Long-Term Mgmt For For For Incentive Plan 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 20 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 21 Shareholder Proposal Regarding ShrHoldr Against Against For Country Selection Guidelines 22 Shareholder Proposal Regarding ShrHoldr Against Against For Human Rights Policy 23 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Host Country Laws Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: M. Mgmt For For For MICHELE BURNS 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. CAPELLAS 4 ELECTION OF DIRECTOR: LARRY Mgmt For For For R. CARTER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CHAMBERS 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 7 ELECTION OF DIRECTOR: DR. Mgmt For For For JOHN L. HENNESSY 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RODERICK C. MCGEARY 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL K. POWELL 11 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 12 ELECTION OF DIRECTOR: JERRY Mgmt For Against Against YANG 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Formation of a Board Committee on Human Rights 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Internet Fragmentation Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP9 189054109 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT DANIEL BOGGAN, JR. AS Mgmt For For For A DIRECTOR 2 ELECT RICHARD H. CARMONA Mgmt For For For AS A DIRECTOR 3 ELECT TULLY M. FRIEDMAN AS A Mgmt For For For DIRECTOR 4 ELECT GEORGE J. HARAD AS A Mgmt For For For DIRECTOR 5 ELECT DONALD R. KNAUSS AS A Mgmt For For For DIRECTOR 6 ELECT ROBERT W. Mgmt For For For MATSCHULLAT AS A DIRECTOR 7 ELECT GARY G. MICHAEL AS A Mgmt For For For DIRECTOR 8 ELECT EDWARD A. MUELLER AS Mgmt For For For A DIRECTOR 9 ELECT JAN L. MURLEY AS A Mgmt For For For DIRECTOR 10 ELECT PAMELA THOMAS- Mgmt For For For GRAHAM AS A DIRECTOR 11 ELECT CAROLYN M. TICKNOR AS Mgmt For For For A DIRECTOR 12 Ratification of Auditor Mgmt For For For Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP9 20030N101 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect S. Decker Anstrom Mgmt For For For 1.2 Elect Kenneth Bacon Mgmt For For For 1.3 Elect Sheldon Bonovitz Mgmt For For For 1.4 Elect Edward Breen Mgmt For For For 1.5 Elect Julian Brodsky Mgmt For For For 1.6 Elect Joseph Collins Mgmt For For For 1.7 Elect J. Michael Cook Mgmt For For For 1.8 Elect Gerald Hassell Mgmt For For For 1.9 Elect Jeffrey Honickman Mgmt For For For 1.10 Elect Brian Roberts Mgmt For For For 1.11 Elect Ralph Roberts Mgmt For For For 1.12 Elect Judith Rodin Mgmt For For For 1.13 Elect Michael Sovern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Employee Mgmt For For For Stock Purchase Plan 4 Amendment to the 2002 Restricted Mgmt For For For Stock Plan 5 Amendment to the 2003 Stock Mgmt For For For Option Plan 6 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Executives Earning in Excess of $500,000 7 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffin) Arrangements 8 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 9 Shareholder Proposal Regarding a ShrHoldr Against Against For Recapitalization Plan Comerica Incorporated Ticker Security ID: Meeting Date Meeting Status CMA CUSIP9 200340107 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lillian Bauder Mgmt For For For 2 Elect Richard Lindner Mgmt For For For 3 Elect Robert Taubman Mgmt For Against Against 4 Elect Reginald Turner Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Advisory Vote on Executive Mgmt For Against Against Compensation 7 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Harald Norvik Mgmt For For For 9 Elect William Reilly Mgmt For For For 10 Elect Bobby Shackouls Mgmt For For For 11 Elect Victoria Tschinkel Mgmt For For For 12 Elect Kathryn Turner Mgmt For For For 13 Elect William Wade, Jr. Mgmt For For For 14 Ratification of Auditor Mgmt For Against Against 15 2009 Omnibus Stock and Mgmt For For For Performance Incentive Plan 16 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform 17 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 18 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report 19 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 20 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Oil Sands Operations 21 Shareholder Proposal Regarding ShrHoldr Against Against For Director Qualifications Covidien, Ltd. Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 03/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For ARNOLD 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. BRUST 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. CONNORS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. COUGHLIN 5 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. DONAHUE 6 ELECTION OF DIRECTOR: KATHY Mgmt For For For J. HERBERT 7 ELECTION OF DIRECTOR: Mgmt For For For RANDALL J. HOGAN, III 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. MEELIA 9 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 10 ELECTION OF DIRECTOR: Mgmt For For For TADATAKA YAMADA 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH A. ZACCAGNINO 12 APPROVE AMENDED AND Mgmt For For For RESTATED 2 INCENTIVE PLAN 13 Ratification of Auditor Mgmt For For For Covidien, Ltd. Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 05/28/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reorganization of the Company Mgmt For For For From Bermuda to Ireland 2 Creation of Distributable Reserves Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Crown Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status CCK CUSIP9 228368106 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jenne Britell Mgmt For For For 1.2 Elect John Conway Mgmt For For For 1.3 Elect Arnold Donald Mgmt For For For 1.4 Elect William Little Mgmt For For For 1.5 Elect Hans Loliger Mgmt For For For 1.6 Elect Thomas Ralph Mgmt For For For 1.7 Elect Hugues du Rouret Mgmt For For For 1.8 Elect Alan Rutherford Mgmt For For For 1.9 Elect Jim Turner Mgmt For For For 1.10 Elect William Urkiel Mgmt For For For 2 Ratification of Auditor Mgmt For For For CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Special Shareholder Meetings 15 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Chairman of the Board 16 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditures 17 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Discover Financial Services Ticker Security ID: Meeting Date Meeting Status DFS CUSIP9 254709108 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY S. ARONIN 2 ELECTION OF DIRECTOR: MARY Mgmt For Against Against K. BUSH 3 ELECTION OF DIRECTOR: Mgmt For For For GREGORY C. CASE 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT M. DEVLIN 5 ELECTION OF DIRECTOR: Mgmt For For For CYNTHIA A. GLASSMAN 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD H. LENNY 7 ELECTION OF DIRECTOR: Mgmt For For For THOMAS G. MAHERAS 8 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL M. MOSKOW 9 ELECTION OF DIRECTOR: DAVID Mgmt For For For W. NELMS 10 ELECTION OF DIRECTOR: E. Mgmt For For For FOLLIN SMITH 11 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE A. WEINBACH 12 Amendment to the 2007 Omnibus Mgmt For For For Incentive Plan 13 Ratification of Auditor Mgmt For For For Edison International Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vanessa Chang Mgmt For For For 1.2 Elect France Córdova Mgmt For For For 1.3 Elect Theodore Craver, Jr. Mgmt For For For 1.4 Elect Charles Curtis Mgmt For For For 1.5 Elect Bradford Freeman Mgmt For For For 1.6 Elect Luis Nogales Mgmt For For For 1.7 Elect Ronald Olson Mgmt For For For 1.8 Elect James Rosser Mgmt For For For 1.9 Elect Richard Schlosberg, III Mgmt For For For 1.10 Elect Thomas Sutton Mgmt For For For 1.11 Elect Brett White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Mgmt For For For Performance Incentive Plan 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Eli Lilly and Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP9 532457108 04/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Martin Feldstein Mgmt For Withhold Against 1.2 Elect J. Erik Fyrwald Mgmt For Withhold Against 1.3 Elect Ellen Marram Mgmt For Withhold Against 1.4 Elect Douglas Oberhelman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 Amendment to the Bonus Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against For Against Eliminating Supermajority Provisions 6 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote 7 Shareholder Proposal Regarding ShrHoldr Against For Against Advisory Vote on Executive Compensation (Say on Pay) Energizer Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status ENR CUSIP9 29266R108 01/26/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Bill Armstrong Mgmt For For For 1.2 Elect J. Patrick Mulcahy Mgmt For For For 1.3 Elect Pamela Nicholson Mgmt For For For 2 PROPOSAL TO APPROVE 2009 Mgmt For For For INCENTIVE STOCK PLAN AND PERFORMANCE CRITERIA. Entergy Corporation Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Maureen Bateman Mgmt For For For 2 Elect W. Frank Blount Mgmt For For For 3 Elect Gary Edwards Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect Donald Hintz Mgmt For For For 6 Elect J. Wayne Leonard Mgmt For For For 7 Elect Stuart Levenick Mgmt For For For 8 Elect James Nichols Mgmt For For For 9 Elect William Percy, II Mgmt For For For 10 Elect W.J. Tauzin Mgmt For For For 11 Elect Steven Wilkinson Mgmt For For For 12 Ratification of Auditor Mgmt For For For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Boskin Mgmt For For For 1.2 Elect Larry Faulkner Mgmt For For For 1.3 Elect Kenneth Frazier Mgmt For For For 1.4 Elect William George Mgmt For For For 1.5 Elect Reatha King Mgmt For For For 1.6 Elect Marilyn Nelson Mgmt For For For 1.7 Elect Samuel Palmisano Mgmt For For For 1.8 Elect Steven Reinemund Mgmt For For For 1.9 Elect Rex Tillerson Mgmt For For For 1.10 Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Report 9 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Sponsorships Report 10 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation and Gender Identity Expression Anti- Bias Policy 11 Shareholder Proposal Regarding ShrHoldr Against Against For Greenhouse Gas Emissions Goals 12 Shareholder Proposal Regarding a ShrHoldr Against Against For Climate Change and Technology Report 13 Shareholder Proposal Regarding ShrHoldr Against Against For Renewable Energy Policy Fidelity National Financial, Inc. Ticker Security ID: Meeting Date Meeting Status FNF CUSIP9 31620R105 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frank Willey Mgmt For For For 1.2 Elect Willie Davis Mgmt For For For 2 Ratification of Auditor Mgmt For For For Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP9 337932107 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Addison Mgmt For Withhold Against 1.2 Elect Anthony Alexander Mgmt For Withhold Against 1.3 Elect Michael Anderson Mgmt For Withhold Against 1.4 Elect Carol Cartwright Mgmt For Withhold Against 1.5 Elect William Cottle Mgmt For Withhold Against 1.6 Elect Robert Heisler, Jr. Mgmt For Withhold Against 1.7 Elect Ernest Novak, Jr. Mgmt For Withhold Against 1.8 Elect Catherine Rein Mgmt For Withhold Against 1.9 Elect George Smart Mgmt For Withhold Against 1.10 Elect Wes Taylor Mgmt For Withhold Against 1.11 Elect Jesse Williams, Sr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote 4 Shareholder Proposal Regarding ShrHoldr Against For Against Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHoldr Against Against For Proponent Engagement Process 6 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors FMC Corporation Ticker Security ID: Meeting Date Meeting Status FMCPRC CUSIP9 302491303 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Patricia Buffler Mgmt For For For 2 Elect G. Peter D'Aloia Mgmt For For For 3 Elect C. Scott Greer Mgmt For For For 4 Elect Paul Norris Mgmt For For For 5 Elect Dirk Kempthorne Mgmt For For For 6 Ratification of Auditor Mgmt For For For Foot Locker, Inc. Ticker Security ID: Meeting Date Meeting Status FL CUSIP9 344849104 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Alan Feldman Mgmt For For For 1.2 Elect Jarobin Gilbert, Jr. Mgmt For For For 1.3 Elect David Schwartz Mgmt For For For 1.4 Elect Cheryl Turpin Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Change in Board Size Mgmt For For For Forest Laboratories, Inc. Ticker Security ID: Meeting Date Meeting Status FRX CUSIP9 345838106 08/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Solomon Mgmt For For For 1.2 Elect Lawrence Olanoff, MD., Ph.D. Mgmt For For For 1.3 Elect Nesli Basgoz, MD Mgmt For For For 1.4 Elect William Candee, III Mgmt For For For 1.5 Elect George Cohan Mgmt For For For 1.6 Elect Dan Goldwasser Mgmt For For For 1.7 Elect Kenneth Goodman Mgmt For For For 1.8 Elect Lester Salans, MD Mgmt For For For 2 ADOPTION OF THE AMENDED Mgmt For Against Against AND RESTATED CERTIFICATE OF INCORPORATION. 3 Ratification of Auditor Mgmt For For For Gap Inc. Ticker Security ID: Meeting Date Meeting Status GPS CUSIP9 364760108 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Adrian Bellamy Mgmt For For For 1.2 Elect Domenico De Sole Mgmt For For For 1.3 Elect Donald Fisher Mgmt For For For 1.4 Elect Robert Fisher Mgmt For For For 1.5 Elect Bob Martin Mgmt For For For 1.6 Elect Jorge Montoya Mgmt For For For 1.7 Elect Glenn Murphy Mgmt For For For 1.8 Elect James Schneider Mgmt For For For 1.9 Elect Mayo Shattuck III Mgmt For For For 1.10 Elect Kneeland Youngblood Mgmt For For For 2 Ratification of Auditor Mgmt For For For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. CASTELL 3 ELECTION OF DIRECTOR: ANN Mgmt For For For M. FUDGE 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN HOCKFIELD 5 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY R. IMMELT 6 ELECTION OF DIRECTOR: Mgmt For For For ANDREA JUNG 7 ELECTION OF DIRECTOR: ALAN Mgmt For Against Against G. (A.G.) LAFLEY 8 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 9 ELECTION OF DIRECTOR: RALPH Mgmt For For For S. LARSEN 10 ELECTION OF DIRECTOR: Mgmt For For For ROCHELLE B. LAZARUS 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 12 ELECTION OF DIRECTOR: SAM Mgmt For For For NUNN 13 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. PENSKE 14 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. SWIERINGA 15 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS A. WARNER III 16 RATIFICATION OF KPMG Mgmt For For For 17 CUMULATIVE VOTING ShrHoldr Against Against For 18 EXECUTIVE COMPENSATION ShrHoldr Against Against For ADVISORY VOTE 19 INDEPENDENT STUDY ShrHoldr Against Against For REGARDING BREAKING UP GE 20 DIVIDEND POLICY ShrHoldr Against Against For 21 SHAREHOLDER VOTE ON ShrHoldr Against Against For GOLDEN PARACHUTES General Mills, Inc. Ticker Security ID: Meeting Date Meeting Status GIS CUSIP9 370334104 09/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against BRADBURY H. ANDERSON 2 ELECTION OF DIRECTOR: PAUL Mgmt For For For DANOS 3 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM T. ESREY 4 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 5 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RICHARDS HOPE 6 ELECTION OF DIRECTOR: HEIDI Mgmt For For For G. MILLER 7 ELECTION OF DIRECTOR: HILDA Mgmt For For For OCHOA-BRILLEMBOURG 8 ELECTION OF DIRECTOR: STEVE Mgmt For For For ODLAND 9 ELECTION OF DIRECTOR: Mgmt For For For KENDALL J. POWELL 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For E. QUAM 11 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. ROSE 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. RYAN 13 ELECTION OF DIRECTOR: Mgmt For For For DOROTHY A. TERRELL 14 Ratification of Auditor Mgmt For For For Genuine Parts Company Ticker Security ID: Meeting Date Meeting Status GPC CUSIP9 372460105 04/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mary Bullock Mgmt For For For 1.2 Elect Jean Douville Mgmt For For For 1.3 Elect Thomas Gallagher Mgmt For For For 1.4 Elect George Guynn Mgmt For For For 1.5 Elect John Johns Mgmt For For For 1.6 Elect Michael Johns Mgmt For For For 1.7 Elect J. Hicks Lanier Mgmt For For For 1.8 Elect Wendy Needham Mgmt For For For 1.9 Elect Jerry Nix Mgmt For For For 1.10 Elect Larry Prince Mgmt For For For 1.11 Elect Gary Rollins Mgmt For For For 2 Ratification of Auditor Mgmt For For For Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP9 372917104 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Berthiaume Mgmt For For For 2 Elect Gail Boudreaux Mgmt For For For 3 Elect Robert Carpenter Mgmt For For For 4 Elect Charles Cooney Mgmt For For For 5 Elect Victor Dzau Mgmt For For For 6 Elect Connie Mack, III Mgmt For For For 7 Elect Richard Syron Mgmt For For For 8 Elect Henri Termeer Mgmt For For For 9 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 10 2009 Employee Stock Purchase Mgmt For For For Plan 11 Ratification of Auditor Mgmt For For For Gillette Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kenneth Chenault Mgmt For For For 1.2 Elect Scott Cook Mgmt For For For 1.3 Elect Rajat Gupta Mgmt For For For 1.4 Elect Alan Lafley Mgmt For For For 1.5 Elect Charles Lee Mgmt For For For 1.6 Elect Lynn Martin Mgmt For For For 1.7 Elect W. James McNerney, Jr. Mgmt For For For 1.8 Elect Johnathan Rodgers Mgmt For For For 1.9 Elect Ralph Snyderman Mgmt For For For 1.10 Elect Margaret Whitman Mgmt For For For 1.11 Elect Patricia Woertz Mgmt For For For 1.12 Elect Ernesto Zedillo Mgmt For For For 2 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMEND COMPANY'S AMENDED Mgmt For For For ARTICLES OF INCORPORATION TO ADOPT MAJORITY VOTING 4 SHAREHOLDER PROPOSAL #1 - ShrHoldr Against Against For ROTATE SITE OF ANNUAL MEETING 5 SHAREHOLDER PROPOSAL #2 - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Honeywell International Inc. Ticker Security ID: Meeting Date Meeting Status HON CUSIP9 438516106 04/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GORDON M. BETHUNE 2 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: D. Mgmt For For For SCOTT DAVIS 5 ELECTION OF DIRECTOR: Mgmt For For For LINNET F. DEILY 6 ELECTION OF DIRECTOR: CLIVE Mgmt For For For R. HOLLICK 7 ELECTION OF DIRECTOR: Mgmt For For For GEORGE PAZ 8 ELECTION OF DIRECTOR: Mgmt For For For BRADLEY T. SHEARES 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 11 APPROVAL OF INDEPENDENT Mgmt For For For ACCOUNTANTS 12 CUMULATIVE VOTING ShrHoldr Against Against For 13 PRINCIPLES FOR HEALTH CARE ShrHoldr Against Against For REFORM 14 EXECUTIVE COMPENSATION ShrHoldr Against Against For ADVISORY VOTE 15 TAX GROSS-UP PAYMENTS ShrHoldr Against For Against 16 SPECIAL SHAREOWNER ShrHoldr Against Against For MEETINGS Hubbell Incorporated Ticker Security ID: Meeting Date Meeting Status HUBA CUSIP9 443510201 05/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect E. Richard Brooks Mgmt For For For 1.2 Elect George Edwards, Jr. Mgmt For For For 1.3 Elect Anthony Guzzi Mgmt For For For 1.4 Elect Joel Hoffman Mgmt For For For 1.5 Elect Andrew McNally, IV Mgmt For For For 1.6 Elect Timothy Powers Mgmt For For For 1.7 Elect G. Jackson Ratcliffe Mgmt For For For 1.8 Elect Richard Swift Mgmt For For For 1.9 Elect Daniel Van Riper Mgmt For For For 2 Ratification of Auditor Mgmt For For For IMS Health Incorporated Ticker Security ID: Meeting Date Meeting Status RX CUSIP9 449934108 05/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect H. Eugene Lockhart Mgmt For For For 2 Elect Bradley Sheares Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Elimination of Supermajority Mgmt For For For Requirement Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect John Thornton Mgmt For For For 10 Elect Frank Yeary Mgmt For For For 11 Elect David Yoffie Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2006 Equity Mgmt For For For Incentive Plan 14 Stock Option Exchange Program Mgmt For Against Against 15 ADVISORY VOTE ON EXECUTIVE Mgmt For For For COMPENSATION 16 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Human Right to Water International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.J.P. Mgmt For For For BELDA 2 ELECTION OF DIRECTOR: C. Mgmt For For For BLACK 3 ELECTION OF DIRECTOR: W.R. Mgmt For For For BRODY 4 ELECTION OF DIRECTOR: K.I. Mgmt For For For CHENAULT 5 ELECTION OF DIRECTOR: M.L. Mgmt For For For ESKEW 6 ELECTION OF DIRECTOR: S.A. Mgmt For Against Against JACKSON 7 ELECTION OF DIRECTOR: T. Mgmt For For For NISHIMURO 8 ELECTION OF DIRECTOR: J.W. Mgmt For For For OWENS 9 ELECTION OF DIRECTOR: S.J. Mgmt For For For PALMISANO 10 ELECTION OF DIRECTOR: J.E. Mgmt For For For SPERO 11 ELECTION OF DIRECTOR: S. Mgmt For For For TAUREL 12 ELECTION OF DIRECTOR: L.H. Mgmt For For For ZAMBRANO 13 Ratification of Auditor Mgmt For For For 14 Approval of Long-Term Incentive Mgmt For For For Performance Terms 15 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 16 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION AND PENSION INCOME 17 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MARY Mgmt For For For SUE COLEMAN 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For G. CULLEN 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL M.E. JOHNS 4 ELECTION OF DIRECTOR: Mgmt For For For ARNOLD G. LANGBO 5 ELECTION OF DIRECTOR: Mgmt For For For SUSAN L. LINDQUIST 6 ELECTION OF DIRECTOR: LEO F. Mgmt For For For MULLIN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. PEREZ 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES PRINCE 9 ELECTION OF DIRECTOR: DAVID Mgmt For For For SATCHER 10 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. WELDON 11 Ratification of Auditor Mgmt For For For 12 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION POLICIES AND DISCLOSURE JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 ADVISORY VOTE ON EXECUTIVE Mgmt For For For COMPENSATION 14 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Prior Government Service 15 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Credit Card Practices 18 Shareholder Proposal Regarding ShrHoldr Against Against For Key Executive Performance Plan ("KEPP") 19 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement 20 Shareholder Proposal Regarding ShrHoldr Against Against For Carbon Principles Report Kimberly-Clark Corporation Ticker Security ID: Meeting Date Meeting Status KMB CUSIP9 494368103 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against R. ALM 2 ELECTION OF DIRECTOR: Mgmt For Against Against DENNIS R. BERESFORD 3 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against F. BERGSTROM 4 ELECTION OF DIRECTOR: Mgmt For Against Against ABELARDO E. BRU 5 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT W. DECHERD 6 ELECTION OF DIRECTOR: Mgmt For Against Against THOMAS J. FALK 7 ELECTION OF DIRECTOR: MAE Mgmt For Against Against C. JEMISON, M.D. 8 ELECTION OF DIRECTOR: IAN C. Mgmt For Against Against READ 9 ELECTION OF DIRECTOR: G. Mgmt For Against Against CRAIG SULLIVAN 10 RATIFICATION OF AUDITORS Mgmt For For For 11 Right to Call a Special Meeting Mgmt For For For 12 REAPPROVAL OF Mgmt For Abstain Against PERFORMANCE GOALS UNDER THE 2001 EQUITY PARTICIPATION PLAN 13 STOCKHOLDER PROPOSAL ShrHoldr Against Abstain N/A REGARDING CUMULATIVE VOTING KLA-Tencor Corporation Ticker Security ID: Meeting Date Meeting Status KLAC CUSIP9 482480100 11/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Calderoni Mgmt For For For 1.2 Elect John Dickson Mgmt For Withhold Against 1.3 Elect Kevin Kennedy Mgmt For For For 2 Ratification of Auditor Mgmt For For For L-3 Communications Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Millard Mgmt For For For 1.2 Elect Arthur Simon Mgmt For For For 2 2009 Employee Stock Purchase Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Life Technologies Corporation Ticker Security ID: Meeting Date Meeting Status LIFE CUSIP9 53217V109 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donald Grimm Mgmt For For For 1.2 Elect Gregory Lucier Mgmt For For For 1.3 Elect Per Peterson Mgmt For For For 1.4 Elect William Shanahan Mgmt For For For 1.5 Elect Arnold Levine Mgmt For For For 2 Ratification of Auditor Mgmt For Abstain Against 3 AMENDMENT OF THE Mgmt For For For INVITROGEN CORPORATION 1 PURCHASE PLAN 4 Adoption of the 1999 Employee Mgmt For Abstain Against Stock Purchase Plan 5 ADOPTION OF THE COMPANY'S Mgmt For Against Against 2 Lubrizol Corp. Ticker Security ID: Meeting Date Meeting Status LZ CUSIP9 549271104 04/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Forest Farmer Mgmt For For For 1.2 Elect Michael Graff Mgmt For For For 1.3 Elect James Sweetnam Mgmt For Withhold Against 1.4 Elect Phillip Widman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Opting Into State Takeover Law Mgmt For Against Against 5 Composition, Term and Election of Mgmt For For For Directors 6 Modernization and Clarification Mgmt For Against Against Amendments 7 Amendments to Advance Notice Mgmt For For For Requirements 8 Future Amendments to the Mgmt For For For Regulations M&T Bank Corporation Ticker Security ID: Meeting Date Meeting Status MTB CUSIP9 55261F104 04/21/2009 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Brent Baird Mgmt For TNA N/A 1.2 Elect Robert Bennett Mgmt For TNA N/A 1.3 Elect C. Angela Bontempo Mgmt For TNA N/A 1.4 Elect Robert Brady Mgmt For TNA N/A 1.5 Elect Michael Buckley Mgmt For TNA N/A 1.6 Elect T. Jefferson Cunningham, III Mgmt For TNA N/A 1.7 Elect Mark Czarnecki Mgmt For TNA N/A 1.8 Elect Colm Doherty Mgmt For TNA N/A 1.9 Elect Patrick Hodgson Mgmt For TNA N/A 1.10 Elect Richard King Mgmt For TNA N/A 1.11 Elect Jorge Pereira Mgmt For TNA N/A 1.12 Elect Michael Pinto Mgmt For TNA N/A 1.13 Elect Melinda Rich Mgmt For TNA N/A 1.14 Elect Robert Sadler, Jr. Mgmt For TNA N/A 1.15 Elect Eugene Sheehy Mgmt For TNA N/A 1.16 Elect Herbert Washington Mgmt For TNA N/A 1.17 Elect Robert Wilmers Mgmt For TNA N/A 2 2009 Equity Incentive Mgmt For TNA N/A Compensation Plan 3 Advisory Vote on Executive Mgmt For TNA N/A Compensation 4 Ratification of Auditor Mgmt For TNA N/A Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For GREGORY H. BOYCE 3 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE P. CAZALOT, JR. 4 ELECTION OF DIRECTOR: DAVID Mgmt For For For A. DABERKO 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM L. DAVIS 6 ELECTION OF DIRECTOR: Mgmt For Against Against SHIRLEY ANN JACKSON 7 ELECTION OF DIRECTOR: PHILIP Mgmt For For For LADER 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LEE 9 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL E.J. PHELPS 10 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 11 ELECTION OF DIRECTOR: SETH Mgmt For For For E. SCHOFIELD 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. USHER 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meetings 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Marsh & McLennan Companies, Inc. Ticker Security ID: Meeting Date Meeting Status MMC CUSIP9 571748102 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Baker, Jr. Mgmt For For For 2 Elect Gwendolyn King Mgmt For For For 3 Elect Marc Oken Mgmt For For For 4 Elect David Olsen Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation 7 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 8 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP9 58155Q103 07/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ANDY Mgmt For For For D. BRYANT 2 ELECTION OF DIRECTOR: Mgmt For For For WAYNE A. BUDD 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. HAMMERGREN 4 ELECTION OF DIRECTOR: ALTON Mgmt For For For F. IRBY III 5 ELECTION OF DIRECTOR: M. Mgmt For For For CHRISTINE JACOBS 6 ELECTION OF DIRECTOR: MARIE Mgmt For For For L. KNOWLES 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. LAWRENCE, M.D. 8 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. MUELLER 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For V. NAPIER 10 ELECTION OF DIRECTOR: JANE Mgmt For For For E. SHAW 11 Ratification of Auditor Mgmt For For For Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For LESLIE A. BRUN 2 ELECTION OF DIRECTOR: Mgmt For For For THOMAS R. CECH, PH.D. 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. CLARK 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. GLOCER 5 ELECTION OF DIRECTOR: Mgmt For For For STEVEN F. GOLDSTONE 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM B. HARRISON, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For HARRY R. JACOBSON, M.D. 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM N. KELLEY, M.D. 9 ELECTION OF DIRECTOR: Mgmt For Against Against ROCHELLE B. LAZARUS 10 ELECTION OF DIRECTOR: Mgmt For For For CARLOS E. REPRESAS 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS E. SHENK, PH.D. 12 ELECTION OF DIRECTOR: ANNE Mgmt For For For M. TATLOCK 13 ELECTION OF DIRECTOR: Mgmt For For For SAMUEL O. THIER, M.D. 14 ELECTION OF DIRECTOR: Mgmt For For For WENDELL P. WEEKS 15 ELECTION OF DIRECTOR: PETER Mgmt For For For C. WENDELL 16 Ratification of Auditor Mgmt For For For 17 Authorization of Board to Set Board Mgmt For For For Size 18 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING SPECIAL SHAREHOLDER MEETINGS 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING AN INDEPENDENT LEAD DIRECTOR 20 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Merrill Lynch & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MER CUSIP9 590188108 12/05/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Misc. Article Amendments Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For MetLife, Inc. Ticker Security ID: Meeting Date Meeting Status MET CUSIP9 59156R108 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect C. Robert Henrikson Mgmt For For For 1.2 Elect John Keane Mgmt For For For 1.3 Elect Catherine Kinney Mgmt For For For 1.4 Elect Hugh Price Mgmt For For For 1.5 Elect Kenton Sicchitano Mgmt For For For 2 REAPPROVAL OF THE METLIFE, Mgmt For For For INC. 2 INCENTIVE COMPENSATION PLAN 3 Ratification of Auditor Mgmt For For For MFA Financial, Inc. Ticker Security ID: Meeting Date Meeting Status MFA CUSIP9 55272X102 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Dahir Mgmt For For For 1.2 Elect George Krauss Mgmt For For For 2 Ratification of Auditor Mgmt For For For Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 3 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 10 Executive Officer Incentive Plan Mgmt For For For 11 Amendment to the 1999 Stock Mgmt For For For Option Plan for Non-Employee Directors 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 14 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. 15 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF CHARITABLE CONTRIBUTIONS. NiSource Inc. Ticker Security ID: Meeting Date Meeting Status NI CUSIP9 65473P105 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Abdoo Mgmt For For For 2 Elect Steven Beering Mgmt For For For 3 Elect Dennis Foster Mgmt For For For 4 Elect Mike Jesanis Mgmt For For For 5 Elect Marty Kittrell Mgmt For For For 6 Elect W. Lee Nutter Mgmt For For For 7 Elect Deborah Parker Mgmt For For For 8 Elect Ian Rolland Mgmt For For For 9 Elect Robert Skaggs, Jr. Mgmt For For For 10 Elect Richard Thompson Mgmt For For For 11 Elect Carolyn Woo Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call Special Meetings Northern Trust Corporation Ticker Security ID: Meeting Date Meeting Status NTRS CUSIP9 665859104 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Linda Walker Bynoe Mgmt For For For 1.2 Elect Nicholas Chabraja Mgmt For For For 1.3 Elect Susan Crown Mgmt For For For 1.4 Elect Dipak Jain Mgmt For For For 1.5 Elect Arthur Kelly Mgmt For For For 1.6 Elect Robert McCormack Mgmt For For For 1.7 Elect Edward Mooney Mgmt For For For 1.8 Elect William Osborn Mgmt For For For 1.9 Elect John Rowe Mgmt For For For 1.10 Elect Harold Smith Mgmt For For For 1.11 Elect William Smithburg Mgmt For For For 1.12 Elect Enrique Sosa Mgmt For For For 1.13 Elect Charles Tribbett III Mgmt For For For 1.14 Elect Frederick Waddell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation Northrop Grumman Corporation Ticker Security ID: Meeting Date Meeting Status NOC CUSIP9 666807102 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lewis Coleman Mgmt For Against Against 2 Elect Thomas Fargo Mgmt For Against Against 3 Elect Victor Fazio Mgmt For Against Against 4 Elect Donald Felsinger Mgmt For Against Against 5 Elect Stephen Frank Mgmt For Against Against 6 Elect Bruce Gordon Mgmt For Against Against 7 Elect Madeleine Kleiner Mgmt For Against Against 8 Elect Karl Krapek Mgmt For Against Against 9 Elect Richard Myers Mgmt For Against Against 10 Elect Aulana Peters Mgmt For Against Against 11 Elect Kevin Sharer Mgmt For Against Against 12 Elect Ronald Sugar Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding a ShrHoldr Against Against For Report on Space Based Weapons 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 16 Shareholder Proposal Regarding ShrHoldr Against For Against Right to Call Special Meetings NV Energy, Inc. Ticker Security ID: Meeting Date Meeting Status NVE CUSIP9 67073Y106 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Susan Clark Mgmt For For For 1.2 Elect Theodore Day Mgmt For Withhold Against 1.3 Elect Stephen Frank Mgmt For For For 1.4 Elect Maureen Mullarkey Mgmt For For For 1.5 Elect Donald Snyder Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 TO RATIFY THE SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. NV Energy, Inc. Ticker Security ID: Meeting Date Meeting Status SRP CUSIP9 826428104 11/19/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Company Name Change Mgmt For For For Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For For For 2 Elect Ronald Burkle Mgmt For For For 3 Elect John Chalsty Mgmt For For For 4 Elect Edward Djerejian Mgmt For For For 5 Elect John Feick Mgmt For For For 6 Elect Ray Irani Mgmt For For For 7 Elect Irvin Maloney Mgmt For For For 8 Elect Avedick Poladian Mgmt For For For 9 Elect Rodolfo Segovia Mgmt For For For 10 Elect Aziz Syriani Mgmt For For For 11 Elect Rosemary Tomich Mgmt For For For 12 Elect Walter Weisman Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Permit Shareholders Mgmt For For For to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Host Country Regulations OGE Energy Corp. Ticker Security ID: Meeting Date Meeting Status OGE CUSIP9 670837103 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Wayne Brunetti Mgmt For For For 1.2 Elect John Groendyke Mgmt For For For 1.3 Elect Robert Kelley Mgmt For For For 1.4 Elect Robert Lorenz Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Henley Mgmt For For For 1.2 Elect Lawrence Ellison Mgmt For For For 1.3 Elect Donald Lucas Mgmt For Withhold Against 1.4 Elect Michael Boskin Mgmt For For For 1.5 Elect Jack Kemp Mgmt For For For 1.6 Elect Jeffrey Berg Mgmt For For For 1.7 Elect Safra Catz Mgmt For For For 1.8 Elect Hector Garcia-Molina Mgmt For For For 1.9 Elect H. Raymond Bingham Mgmt For For For 1.10 Elect Charles Phillips, Jr. Mgmt For For For 1.11 Elect Naomi Seligman Mgmt For For For 1.12 Elect George Conrades Mgmt For For For 1.13 Elect Bruce Chizen Mgmt For For For 2 2009 Executive Bonus Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION. Packaging Corporation of America Ticker Security ID: Meeting Date Meeting Status PKG CUSIP9 695156109 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Cheryl Beebe Mgmt For For For 1.2 Elect Henry Frigon Mgmt For For For 1.3 Elect Hasan Jameel Mgmt For For For 1.4 Elect Samuel Mencoff Mgmt For For For 1.5 Elect Roger Porter Mgmt For For For 1.6 Elect Paul Stecko Mgmt For For For 1.7 Elect James Woodrum Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1999 Long-Term Mgmt For For For Equity Incentive Plan Parker-Hannifin Corporation Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Kassling Mgmt For For For 1.2 Elect Joseph Scaminace Mgmt For For For 1.3 Elect Wolfgang Schmitt Mgmt For For For 2 Ratification of Auditor Mgmt For For For PartnerRe Ltd. Ticker Security ID: Meeting Date Meeting Status PRE CUSIP9 G6852T105 05/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jan Holsboer Mgmt For For For 1.2 Elect Kevin Twomey Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Employee Stock Purchase Mgmt For For For Plan 4 Directors' Fees Mgmt For Abstain Against 5 Amendment to the Swiss Share Mgmt For Against Against Purchase Plan 6 Elimination of Supermajority Voting Mgmt For For For Requirement 7 Advance Notice Provision Mgmt For For For 8 Amendment to Shareholder Voting Mgmt For For For and Ownership Limitations 9 Amendment to the Bye-Laws Mgmt For For For Regarding Indemnification of Officers and Directors 10 Amendments to the Bye-Laws Mgmt For For For Regarding Election, Disqualification and Removal of Directors 11 Amendment to the Bye-Laws Mgmt For For For Pepco Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status POM CUSIP9 713291102 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jack Dunn, IV Mgmt For Withhold Against 1.2 Elect Terence Golden Mgmt For Withhold Against 1.3 Elect Patrick Harker Mgmt For Withhold Against 1.4 Elect Frank Heintz Mgmt For Withhold Against 1.5 Elect Barbara Krumsiek Mgmt For Withhold Against 1.6 Elect George MacCormack Mgmt For Withhold Against 1.7 Elect Lawrence Nussdorf Mgmt For Withhold Against 1.8 Elect Joseph Rigby Mgmt For Withhold Against 1.9 Elect Frank Ross Mgmt For Withhold Against 1.10 Elect Pauline Schneider Mgmt For Withhold Against 1.11 Elect Lester Silverman Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS A. AUSIELLO 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL S. BROWN 3 ELECTION OF DIRECTOR: M. Mgmt For For For ANTHONY BURNS 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT N. BURT 5 ELECTION OF DIRECTOR: W. Mgmt For For For DON CORNWELL 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 7 ELECTION OF DIRECTOR: Mgmt For For For CONSTANCE J. HORNER 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 9 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY B. KINDLER 10 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. LORCH 11 ELECTION OF DIRECTOR: DANA Mgmt For For For G. MEAD 12 ELECTION OF DIRECTOR: Mgmt For For For SUZANNE NORA JOHNSON 13 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. STEERE, JR. 15 Ratification of Auditor Mgmt For For For 16 Amendment to the 2004 Stock Plan Mgmt For For For 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS. 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CUMULATIVE VOTING. 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP9 718172109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Graham MacKay Mgmt For For For 6 Elect Sergio Marchionne Mgmt For For For 7 Elect Lucio Noto Mgmt For For For 8 Elect Carlos Slim Helú Mgmt For For For 9 Elect Stephen Wolf Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Approval of Material Terms of the Mgmt For For For 2008 Performance Incentive Plan Platinum Underwriters Holdings, Ltd. Ticker Security ID: Meeting Date Meeting Status PTP CUSIP9 G7127P100 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect H. Furlong Baldwin Mgmt For Withhold Against 1.2 Elect Dan Carmichael Mgmt For Withhold Against 1.3 Elect A. John Hass Mgmt For Withhold Against 1.4 Elect Edmund Megna Mgmt For Withhold Against 1.5 Elect Michael Price Mgmt For Withhold Against 1.6 Elect Peter Pruitt Mgmt For Withhold Against 1.7 Elect James Slattery Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For PNC Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status PNC CUSIP9 693475105 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. Mgmt For For For BERNDT 2 ELECTION OF DIRECTOR: MR. Mgmt For For For BUNCH 3 ELECTION OF DIRECTOR: MR. Mgmt For For For CHELLGREN 4 ELECTION OF DIRECTOR: MR. Mgmt For For For CLAY 5 ELECTION OF DIRECTOR: MS. Mgmt For For For JAMES 6 ELECTION OF DIRECTOR: MR. Mgmt For For For KELSON 7 ELECTION OF DIRECTOR: MR. Mgmt For For For LINDSAY 8 ELECTION OF DIRECTOR: MR. Mgmt For For For MASSARO 9 ELECTION OF DIRECTOR: MS. Mgmt For For For PEPPER 10 ELECTION OF DIRECTOR: MR. Mgmt For For For ROHR 11 ELECTION OF DIRECTOR: MR. Mgmt For For For SHEPARD 12 ELECTION OF DIRECTOR: MS. Mgmt For For For STEFFES 13 ELECTION OF DIRECTOR: MR. Mgmt For For For STRIGL 14 ELECTION OF DIRECTOR: MR. Mgmt For For For THIEKE 15 ELECTION OF DIRECTOR: MR. Mgmt For For For USHER 16 ELECTION OF DIRECTOR: MR. Mgmt For For For WALLS 17 ELECTION OF DIRECTOR: MR. Mgmt For For For WEHMEIER 18 Employee Stock Purchase Plan Mgmt For For For 19 Ratification of Auditor Mgmt For For For 20 APPROVAL OF AN ADVISORY Mgmt For For For VOTE ON EXECUTIVE COMPENSATION. 21 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement PNC Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status PNC CUSIP9 693475105 12/23/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Republic Services, Inc. Ticker Security ID: Meeting Date Meeting Status RSG CUSIP9 760759100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James O'Connor Mgmt For Withhold Against 1.2 Elect John Croghan Mgmt For Withhold Against 1.3 Elect James Crownover Mgmt For Withhold Against 1.4 Elect William Flynn Mgmt For Withhold Against 1.5 Elect David Foley Mgmt For Withhold Against 1.6 Elect Nolan Lehmann Mgmt For Withhold Against 1.7 Elect W. Lee Nutter Mgmt For Withhold Against 1.8 Elect Ramon Rodriguez Mgmt For Withhold Against 1.9 Elect Allan Sorensen Mgmt For Withhold Against 1.10 Elect John Trani Mgmt For Withhold Against 1.11 Elect Michael Wickham Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Executive Incentive Plan Mgmt For Abstain Against 4 2009 Employee Stock Purchase Mgmt For Abstain Against Plan Schering-Plough Corporation Ticker Security ID: Meeting Date Meeting Status SGP CUSIP9 806605101 05/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Colligan Mgmt For For For 1.2 Elect Fred Hassan Mgmt For For For 1.3 Elect C. Robert Kidder Mgmt For For For 1.4 Elect Eugene McGrath Mgmt For For For 1.5 Elect Antonio Perez Mgmt For For For 1.6 Elect Patricia Russo Mgmt For For For 1.7 Elect Jack Stahl Mgmt For For For 1.8 Elect Craig Thompson Mgmt For For For 1.9 Elect Kathryn Turner Mgmt For For For 1.10 Elect Robert van Oordt Mgmt For For For 1.11 Elect Arthur Weinbach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call Special Meeting Sonoco Products Company Ticker Security ID: Meeting Date Meeting Status SON CUSIP9 835495102 04/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Pamela Davies Mgmt For For For 1.2 Elect Harris DeLoach, Jr. Mgmt For For For 1.3 Elect Edgar Lawton, III Mgmt For For For 1.4 Elect John Linville Mgmt For For For 1.5 Elect James Micali Mgmt For For For 2 Ratification of Auditor Mgmt For For For State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP9 857477103 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kennett Burnes Mgmt For For For 1.2 Elect Peter Coym Mgmt For For For 1.3 Elect Patrick de Saint-Aignan Mgmt For For For 1.4 Elect Amelia Fawcett Mgmt For For For 1.5 Elect David Gruber Mgmt For For For 1.6 Elect Linda Hill Mgmt For For For 1.7 Elect Robert Kaplan Mgmt For For For 1.8 Elect Charles LaMantia Mgmt For For For 1.9 Elect Ronald Logue Mgmt For For For 1.10 Elect Richard Sergel Mgmt For For For 1.11 Elect Ronald Skates Mgmt For For For 1.12 Elect Gregory Summe Mgmt For For For 1.13 Elect Robert Weissman Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Amendment to the 2006 Equity Mgmt For For For Incentive Plan 4 Advisory Vote on Executive Mgmt For For For Compensation 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding an ShrHoldr Against Against For Annual Certification of Audit Fees Sysco Corporation Ticker Security ID: Meeting Date Meeting Status SYY CUSIP9 871829107 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Judith Craven Mgmt For For For 2 Elect Phyllis Sewell Mgmt For For For 3 Elect Richard Tilghman Mgmt For For For 4 2008 Cash Performance Unit Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Teleflex Incorporated Ticker Security ID: Meeting Date Meeting Status TFX CUSIP9 879369106 05/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Black Mgmt For For For 1.2 Elect Sigismundus Lubsen Mgmt For For For 1.3 Elect Stuart Randle Mgmt For For For 1.4 Elect Harold Yoh, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP9 882508104 04/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: J.R. Mgmt For For For ADAMS 2 ELECTION OF DIRECTOR: D.L. Mgmt For For For BOREN 3 ELECTION OF DIRECTOR: D.A. Mgmt For For For CARP 4 ELECTION OF DIRECTOR: C.S. Mgmt For For For COX 5 ELECTION OF DIRECTOR: D.R. Mgmt For For For GOODE 6 ELECTION OF DIRECTOR: S.P. Mgmt For For For MACMILLAN 7 ELECTION OF DIRECTOR: P.H. Mgmt For For For PATSLEY 8 ELECTION OF DIRECTOR: W.R. Mgmt For For For SANDERS 9 ELECTION OF DIRECTOR: R.J. Mgmt For For For SIMMONS 10 ELECTION OF DIRECTOR: R.K. Mgmt For For For TEMPLETON 11 ELECTION OF DIRECTOR: C.T. Mgmt For For For WHITMAN 12 Ratification of Auditor Mgmt For For For 13 2009 Long-Term Incentive Plan Mgmt For For For 14 2009 Director Compensation Plan Mgmt For For For 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SEPARATION OF ROLES OF CHAIRMAN AND CEO. The TJX Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TJX CUSIP9 872540109 06/02/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jose Alvarez Mgmt For For For 1.2 Elect Alan Bennett Mgmt For For For 1.3 Elect David Brandon Mgmt For For For 1.4 Elect Bernard Cammarata Mgmt For For For 1.5 Elect David Ching Mgmt For For For 1.6 Elect Michael Hines Mgmt For For For 1.7 Elect Amy Lane Mgmt For For For 1.8 Elect Carol Meyrowitz Mgmt For For For 1.9 Elect John O'Brien Mgmt For For For 1.10 Elect Robert Shapiro Mgmt For For For 1.11 Elect Willow Shire Mgmt For For For 1.12 Elect Fletcher Wiley Mgmt For For For 2 Amendment to the Stock Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Thomas & Betts Corporation Ticker Security ID: Meeting Date Meeting Status TNB CUSIP9 884315102 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeananne Hauswald Mgmt For For For 1.2 Elect Dean Jernigan Mgmt For For For 1.3 Elect Ronald Kalich, Sr. Mgmt For For For 1.4 Elect Kenneth Masterson Mgmt For For For 1.5 Elect Dominic Pileggi Mgmt For For For 1.6 Elect Jean-Paul Richard Mgmt For For For 1.7 Elect Rufus Rivers Mgmt For For For 1.8 Elect Kevin Roberg Mgmt For For For 1.9 Elect David Stevens Mgmt For For For 1.10 Elect William Waltrip Mgmt For For For 2 Ratification of Auditor Mgmt For For For TOTAL SA Ticker Security ID: Meeting Date Meeting Status TOT CUSIP9 89151E109 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Consolidated Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Related Party Transactions Mgmt For For For 5 Retirement Benefits (Thierry Mgmt For Against Against Desmarest and Christophe de Margerie) 6 Severance Package (Christophe de Mgmt For For For Margerie) 7 Authority to Repurchase Shares Mgmt For For For 8 Elect Anne Lauvergeon Mgmt For Against Against 9 Elect Daniel Bouton Mgmt For Against Against 10 Elect Bertrand Collomb Mgmt For Against Against 11 Elect Christophe de Margerie Mgmt For Against Against 12 Elect Michel Pébereau Mgmt For Against Against 13 Elect Patrick Artus Mgmt For Against Against 14 Amendment Regarding Mandatory Mgmt For Against Against Board Retirement Age Limits 15 Shareholder Proposal Regarding Mgmt Against Against For Equity Compensation Disclosure 16 Shareholder Proposal Regarding Mgmt Against Against For Election of Employee Shareholder Representatives 17 Shareholder Proposal Regarding Mgmt Against Against For Equity Compensation TOTAL SA Ticker Security ID: Meeting Date Meeting Status CINS F92124100 05/15/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For Against Against 8 Retirement Benefits (Thierry Mgmt For Against Against Desmarest and Christophe de Margerie) 9 Severance Package (Christophe de Mgmt For Against Against Margerie) 10 Authority to Repurchase Shares Mgmt For For For 11 Elect Anne Lauvergeon Mgmt For Against Against 12 Elect Daniel Bouton Mgmt For Against Against 13 Elect Bertrand Collomb Mgmt For Against Against 14 Elect Christophe de Margerie Mgmt For Against Against 15 Elect Michel Pébereau Mgmt For Against Against 16 Elect Patrick Artus Mgmt For Against Against 17 Amendment Regarding Mandatory Mgmt For Against Against Board Retirement Age Limits 18 Shareholder Proposal Regarding ShrHoldr For Against Against Equity Compensation Disclosure 19 Shareholder Proposal Regarding ShrHoldr N/A Against N/A Election of Employee Shareholder Representatives 20 Shareholder Proposal Regarding ShrHoldr N/A Against N/A Equity Compensation Travelers Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TRV CUSIP9 89417E109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Beller Mgmt For For For 2 Elect John Dasburg Mgmt For For For 3 Elect Janet Dolan Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Jay Fishman Mgmt For For For 6 Elect Lawrence Graev Mgmt For For For 7 Elect Patricia Higgins Mgmt For For For 8 Elect Thomas Hodgson Mgmt For For For 9 Elect Cleve Killingsworth, Jr. Mgmt For For For 10 Elect Robert Lipp Mgmt For For For 11 Elect Blythe McGarvie Mgmt For For For 12 Elect Laurie Thomsen Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Reapproval of Material Terms of the Mgmt For For For Amended and Restated 2004 Stock Incentive Plan 15 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditures Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 G9143X208 03/12/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from Bermuda to Mgmt For For For Switzerland 2 Change of Par Value Mgmt For For For 3 TO CONSIDER AND APPROVE Mgmt For For For THE NAME OF TYCO INTERNATIONAL LTD. 4 Change of Company Purpose Mgmt For For For 5 Approval of the Swiss Articles of Mgmt For For For Association 6 Confirmation of Swiss Law as the Mgmt For For For Authoritative Legislation Governing the Company 7 Approval of Schaffhausen, Mgmt For For For Switzerland as the Company's Principal Place of Business 8 Appointment of Special Auditor Mgmt For For For 9 Appointment of Statutory Auditor Mgmt For For For 10 Approval of Dividend in the Form of Mgmt For For For a Reduction of Registered Captial 11 Right to Adjourn Meeting Mgmt For For For Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 G9143X208 03/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edward Breen Mgmt For For For 1.2 Elect Timothy Donahue Mgmt For For For 1.3 Elect Brian Duperreault Mgmt For For For 1.4 Elect Bruce Gordon Mgmt For For For 1.5 Elect Rajiv Gupta Mgmt For For For 1.6 Elect John Krol Mgmt For For For 1.7 Elect Brendan O'Neill Mgmt For For For 1.8 Elect William Stavropoulos Mgmt For For For 1.9 Elect Sandra Wijnberg Mgmt For For For 1.10 Elect Jerome York Mgmt For For For 1.11 Elect R. David Yost Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 AMENDMENTS TO THE Mgmt For For For COMPANY'S 2 INCENTIVE PLAN. U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Richard Davis Mgmt For For For 4 Elect Joel Johnson Mgmt For For For 5 Elect David O'Maley Mgmt For For For 6 Elect O'Dell Owens Mgmt For For For 7 Elect Craig Schnuck Mgmt For For For 8 Elect Patrick Stokes Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 ADVISORY VOTE TO APPROVE Mgmt For For For EXECUTIVE COMPENSATION PROGRAM. Union Pacific Corporation Ticker Security ID: Meeting Date Meeting Status UNP CUSIP9 907818108 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Andrew Card, Jr. Mgmt For For For 2 Elect Erroll Davis, Jr. Mgmt For For For 3 Elect Thomas Donohue Mgmt For For For 4 Elect Archie Dunham Mgmt For For For 5 Elect Judith Hope Mgmt For For For 6 Elect Charles Krulak Mgmt For For For 7 Elect Michael McCarthy Mgmt For For For 8 Elect Michael McConnell Mgmt For For For 9 Elect Thomas McLarty III Mgmt For For For 10 Elect Steven Rogel Mgmt For For For 11 Elect José Villarreal Mgmt For For For 12 Elect James Young Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report Varian Semiconductor Equipment Associates, Inc. Ticker Security ID: Meeting Date Meeting Status VSEA CUSIP9 922207105 02/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gary Dickerson Mgmt For For For 1.2 Elect Robert Dutton Mgmt For For For 2 APPROVE AN AMENDMENT TO Mgmt For For For THE AMENDED AND RESTATED 2 3 Ratification of Auditor Mgmt For For For VERITAS Software Corporation Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Brown Mgmt For For For 1.2 Elect William Coleman, III Mgmt For For For 1.3 Elect Frank Dangeard Mgmt For For For 1.4 Elect Geraldine Laybourne Mgmt For For For 1.5 Elect David Mahoney Mgmt For For For 1.6 Elect Robert Miller Mgmt For For For 1.7 Elect George Reyes Mgmt For For For 1.8 Elect Daniel Schulman Mgmt For For For 1.9 Elect John Thompson Mgmt For For For 1.10 Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 2008 Employee Stock Purchase Mgmt For For For Plan 4 Amendment to the Senior Executive Mgmt For For For Incentive Plan 5 Ratification of Auditor Mgmt For For For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrión Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For For For 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect John Snow Mgmt For For For 12 Elect John Stafford Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation 15 2009 Long-Term Incentive Plan Mgmt For For For 16 2009 Short-Term Incentive Plan Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Elimination of Stock Options 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 20 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 21 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffins) W.R. Berkley Corporation Ticker Security ID: Meeting Date Meeting Status WRB CUSIP9 084423102 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Berkley Mgmt For Withhold Against 1.2 Elect George Daly Mgmt For Withhold Against 2 2009 Long-Term Incentive Plan Mgmt For For For 3 2009 Director Stock Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. BAKER II 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 3 ELECTION OF DIRECTOR: LLOYD Mgmt For For For H. DEAN 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ENGEL 5 ELECTION OF DIRECTOR: Mgmt For For For ENRIQUE HERNANDEZ, JR. 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD M. JAMES 7 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. JOSS 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. MCCORMICK 10 ELECTION OF DIRECTOR: Mgmt For For For MACKEY J. MCDONALD 11 ELECTION OF DIRECTOR: Mgmt For For For CYNTHIA H. MILLIGAN 12 ELECTION OF DIRECTOR: Mgmt For For For NICHOLAS G. MOORE 13 ELECTION OF DIRECTOR: PHILIP Mgmt For For For J. QUIGLEY 14 ELECTION OF DIRECTOR: Mgmt For For For DONALD B. RICE 15 ELECTION OF DIRECTOR: Mgmt For For For JUDITH M. RUNSTAD 16 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 17 ELECTION OF DIRECTOR: Mgmt For For For ROBERT K. STEEL 18 ELECTION OF DIRECTOR: JOHN Mgmt For For For G. STUMPF 19 ELECTION OF DIRECTOR: Mgmt For For For SUSAN G. SWENSON 20 Advisory Vote on Executive Mgmt For For For Compensation 21 Ratification of Auditor Mgmt For For For 22 Amendment to the Long-Term Mgmt For For For Incentive Compensation Plan 23 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 24 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Equity Income Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
